DETAILED ACTION
This office action is in response to the above identified application filed on July 22, 2020. 
A preliminary amendment was filed on the same date that cancelled claims 1-10 and added new claims 11-22. Therefore, the application contains claims 1-22: 
Claims 1-10 are cancelled 
Claims 11-22 are newly added
Claims 11-22 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/EP2019/052345, International Filing Date: 01/31/2019, which claims foreign priority to 18305090.5, filed 01/31/2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed with the instant application on July 22, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on July 22, 2020 and March 08, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the remote recommendation result" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 12 recites the limitation "said remote recommendation result" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 12 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 15 recites the limitation "said remote recommendation algorithm" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 15 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 17 recites the limitation "said selected recommendation algorithm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 17 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 17 recites the limitation "said remote recommendation algorithm" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 17 is indefinite and rejected under 35 U.S.C. 112(b).

Claim 18 recites the limitation "said remote recommendation result" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 18 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "said remote recommendation result" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 12-17, 21, and 22 are also rejected for inheriting the deficiency from their corresponding independent claim 11, respectively.
Dependent claims 19 and 20 are also rejected for inheriting the deficiency from their corresponding independent claim 18, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 21 and 22 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 21 recites “a computer program comprising program code instructions executable by a processor for implementing the steps of a method according to claim 11”. The disclosure does not indicate that “a computer program” is necessarily hardware. Even though the claim recites “executable by a processor”, “a processor” is not positively recited as a component of the computer program. The broadest reasonable interpretation of the claim in light of the specification includes computer instructions only, which make it software per se. Therefore, claim 21 is rejected under 35 U.S.C. 101.
Claim 22 recites “a computer program product stored on a non-transitory computer readable medium and comprising program code instructions executable by a processor for implementing the steps of a method according to claim 11”. The disclosure does not indicate that “a computer program product” is necessarily hardware. Even though the claim recites “stored on a non-transitory computer readable medium” and “executable by a processor”, neither “a non-transitory computer readable medium” nor “a processor” is positively recited as a component of the computer program product. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 20160379122 A1), in view of Lagad et al. (US 20080222140 A1).

With regard to claim 11,
	CHENG teaches
a method of selection of a recommendation algorithm for a local recommender in a device (Abstract, “distributing traffic request for each recommendation algorithm according to the traffic distribution probability”: select a recommendation algorithm for a request based on probability), said method comprising: 
querying a plurality of local recommendation algorithms local to the device with a query-set and obtain a plurality of local recommendation results for the query-set (Fig. 4: recommendation algorithm so_1, recommendation algorithm so_2, and recommendation algorithm so_3 correspond to “a plurality of local recommendation algorithms”, server 120 corresponds to “the device”, traffic request correspond to “a query-set”. [0044]: recommendation results for the traffic request from each of the recommendation algorithms corresponds to “a plurality of local recommendation results”); 
comparing the plurality of local recommendation results for the query-set based on a computation of a probability for the query-set ([0072]: calculate traffic distribution probability of each recommendation algorithm. [0070]: allocating recommendation algorithms with a high probability to traffic requests indicates “comparing”);
selecting, from the plurality of local recommendation algorithms, a local recommendation algorithm local to the device, to use for a local recommender in the device, as a function of said comparing ([0072]: allocate a recommendation algorithm to the traffic request according to the traffic distribution probability of each recommendation algorithm, wherein the relationship between the allocating and the traffic distribution probability corresponds to “a function”).  
	CHENG does not teach
querying a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
comparing the plurality of local recommendation results for the query-set with the remote recommendation system result for the query-set based on a computation of a distance between the plurality of local recommendation results for the query-set and the remote recommendation result for the query-set; 
Lagad teaches
querying a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set ([0014]: any of the web-based search engines corresponds to “a remote recommendation system” and the automatically retrieved search results from a particular web-based search engine corresponds to “a remote recommendation system result”); 
comparing the plurality of local recommendation results for the query-set with the remote recommendation system result for the query-set based on a computation of a distance between the plurality of local recommendation results for the query-set and the remote recommendation result for the query-set ([0014]: compare a plurality of result sets from the selected set of search engines, determine logical relationships between each of the plurality of result sets, and organize the search results in ranked lists or labeled hierarchical clusters, wherein ranked lists or labeled hierarchical clusters indicates “a distance between the plurality of local recommendation results”. “the plurality of local recommendation results for the query-set” has been addressed above); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHENG to incorporate the teachings of Lagad to query a remote recommendation system remote to the device to obtain a remote recommendation system result for the query-set and compare the local recommendation results and the remote recommendation result based on a computation of a distance between them. Doing so would enhance the search results obtained from local recommendation algorithms with search results retrieved from the remote recommendation system to provide better recommendations. 

With regard to claim 12,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
Lagad further teaches
the method according to claim 11, wherein the selected local recommendation algorithm among said plurality of local recommendation algorithms is a recommendation algorithm from which a recommendation result is obtained for the query-set with a smallest distance to said remote recommendation result for the query-set ([0014]: being labeled in the same hierarchical clusters indicates “a smallest distance”).  

With regard to claim 15,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG further teaches
the method according to claim 11, wherein a recommendation is based on said selected local recommendation algorithm in an off-line mode of said device ([0003]: off-line) and 
Lagad further teaches
a recommendation is obtained from said remote recommendation algorithm or another remote recommendation algorithm in an on-line mode of said device (Abstract: web search indicates “on-line mode”).  

With regard to claim 16,
	As discussed regarding claim 15, CHENG and Lagad teach all the limitations.
Lagad further teaches
the method according to claim 15, wherein said on-line mode corresponds to conditions allowing communication between said device and a remote server running said remote recommendation algorithm or said another remote recommendation algorithm (Abstract: web search indicates conditions allowing communication between said device and a remote server running said remote recommendation algorithm). 

With regard to claim 17,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG further teaches
the method according to claim 11, wherein a recommendation is obtained from said selected recommendation algorithm or from said remote recommendation algorithm or another remote recommendation algorithm based on user choice (Fig. 4; [0044]: response action).  

With regard to claim 18,
	CHENG teaches
a device for selection of a recommendation algorithm for a local recommender in the device (Abstract, “distributing traffic request for each recommendation algorithm according to the traffic distribution probability”: select a recommendation algorithm for a request based on probability), the device comprising at least one processor (Fig. 8: 801 CPU), a memory (Fig. 8: 802 RAM and 803 ROM) and a network interface (Fig. 8: 811 Network interface unit), said at least one processor being configured to: 
query a plurality of local recommendation algorithms local to the device with a query-set and to obtain a plurality of local recommendation results for the query-set (Fig. 4: recommendation algorithm so_1, recommendation algorithm so_2, and recommendation algorithm so_3 correspond to “a plurality of local recommendation algorithms”, server 120 corresponds to “the device”, traffic request correspond to “a query-set”. [0044]: recommendation results for the traffic request from each of the recommendation algorithms corresponds to “a plurality of local recommendation results”); 
compare the plurality of local recommendation results for the query-set based on a computation of a probability for the query-set ([0072]: calculate traffic distribution probability of each recommendation algorithm. [0070]: allocating recommendation algorithms with a high probability to traffic requests indicates “comparing”);
select, from the plurality of local recommendation algorithms, a local recommendation algorithm local to the device, to use for a local recommender in the device, as a function of said remote recommendation result ([0072]: allocate a recommendation algorithm to the traffic request according to the traffic distribution probability of each recommendation algorithm, wherein the relationship between the allocating and the traffic distribution probability corresponds to “a function”).  
	CHENG does not teach
query a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
compare the plurality of local recommendation results for the query-set with the remote recommendation system result for the query-set based on a computation of a distance between the plurality of local recommendation results for the query-set and the remote recommendation result for the query-set;
Lagad teaches
query a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set ([0014]: any of the web-based search engines corresponds to “a remote recommendation system” and the automatically retrieved search results from a particular web-based search engine corresponds to “a remote recommendation system result”); 
compare the plurality of local recommendation results for the query-set with the remote recommendation system result for the query-set based on a computation of a distance between the plurality of local recommendation results for the query-set and the remote recommendation result for the query-set ([0014]: compare a plurality of result sets from the selected set of search engines, determine logical relationships between each of the plurality of result sets, and organize the search results in ranked lists or labeled hierarchical clusters, wherein ranked lists or labeled hierarchical clusters indicates “a distance between the plurality of local recommendation results”. “the plurality of local recommendation results for the query-set” has been addressed above); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHENG to incorporate the teachings of Lagad to query a remote recommendation system remote to the device to obtain a remote recommendation system result for the query-set and compare the local recommendation results and the remote recommendation result based on a computation of a distance between them. Doing so would enhance the search results obtained from local recommendation algorithms with search results retrieved from the remote recommendation system to provide better recommendations. 

With regard to claim 19,
	As discussed regarding claim 18, CHENG and Lagad teach all the limitations.
Lagad further teaches
the device according to claim 18, wherein said at least one processor is further configured to select the local recommendation algorithm among said plurality of local recommendation algorithms from which a recommendation result is obtained for the query-set with a smallest distance to said remote recommendation result for the query-set ([0014]: being labeled in the same hierarchical clusters indicates “a smallest distance”). 

With regard to claim 21,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG and Lagad further teach
a computer program comprising program code instructions executable by a processor (CHENG: Fig. 8: 801 CPU) for implementing the steps of a method according to claim 11 (claim 21 is rejected in a similar rationale as set forth in claim 11. Please refer to the discussion for claim 11).

With regard to claim 22,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG and Lagad further teach
a computer program product stored on a non-transitory computer readable medium and comprising program code instructions executable by a processor (CHENG: Fig. 8: 801 CPU) for implementing the steps of a method according to claim 11 (claim 22 is rejected in a similar rationale as set forth in claim 11. Please refer to the discussion for claim 11).
4Customer No.: 148682018P00010WOUS
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 20160379122 A1), in view of Lagad et al. (US 20080222140 A1), and in further view of Libby (US 20110055004 A1).

With regard to claim 13,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG and Lagad do not explicitly teach
the method according to claim 11, wherein said plurality of local recommendation algorithms comprise at least two differently parametrized versions of a same algorithm. 
Libby teaches
the method according to claim 11, wherein said plurality of local recommendation algorithms comprise at least two differently parametrized versions of a same algorithm ([0009]: evaluate the relative performance of several different bid recommendation algorithms, wherein one bid recommendation algorithm when performed according to one or more different parameters or variables corresponds to "at least two differently parametrized versions of a same algorithm"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHENG and Lagad to incorporate the teachings of Libby to comprise at least two differently parameterized versions of a same algorithm in the plurality of local recommendation algorithms. Doing so would select an optimal set of parameters or variables for improved performance of the recommendation algorithm as taught by Libby ([0009]).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 20160379122 A1), in view of Lagad et al. (US 20080222140 A1), and in further view of MART N MART NEZ et al. (US 20150120722 A1).

With regard to claim 14,
	As discussed regarding claim 11, CHENG and Lagad teach all the limitations.
CHENG and Lagad do not explicitly teach
the method according to claim 11, wherein the method is implemented by one among a mobile communication device, a gateway, a set top box.  
MART N MART NEZ teaches
the method according to claim 11, wherein the method is implemented by one among a mobile communication device, a gateway, a set top box (Fig. 1; [0093]: a mobile terminal/device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHENG and Lagad to incorporate the teachings of MART N MART NEZ to implement the method on a mobile communication device. Doing so would afford the optimized recommendation function to end users at their fingertip.

With regard to claim 20,
	As discussed regarding claim 18, CHENG and Lagad teach all the limitations.
CHENG and Lagad do not explicitly teach
the device according to claim 18, wherein said device is one of a mobile communication device, a gateway, a set top box.
MART N MART NEZ teaches
the device according to claim 18, wherein said device is one of a mobile communication device, a gateway, a set top box (Fig. 1; [0093]: a mobile terminal/device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHENG and Lagad to incorporate the teachings of MART N MART NEZ to implement the method on a mobile communication device. Doing so would afford the optimized recommendation function to end users at their fingertip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XIAOQIN HU/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168